Citation Nr: 1616024	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-17 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1980 to March 2000 and April 2000 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia, which denied service connection for hypertension.

Pursuant to the Veteran's request, he was scheduled for a hearing in May 2014 before a Veterans Law Judge (VLJ).  He requested a postponement due to a work conflict which was granted, and a new hearing was scheduled in July 2014.  The Veteran again requested another postponement due to a work conflict, and another hearing was scheduled in August 2014.  In August 2014, the Veteran once again requested another postponement due to a work conflict, which was denied in October 2014, as the Board determined that good cause had been not demonstrated pursuant to 38 U.S.C.A. § 20.704 (2014).

In January 2015, the Board remanded this matter for additional development.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his currently diagnosed hypertension had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Further discussion of the duties to notify and assist is not necessary given the positive outcome of the decision below.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (2015).  Hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Id.  

In addition, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).

Service treatment records showed that the Veteran had elevated blood pressure readings throughout service.  The following blood pressure readings were shown during service:  130/90 (July 1980); 118/90 (April 1985); 142/92 (June 1987); 132/110 (January 1995); 142/99 (March 1998); and 146/90 (March 1998).  Additionally, an October 2006 service discharge examination report showed a diagnosis of hypertension NCD (not considered disabling).  Blood pressure readings in October 2006 were listed as 165/105 and 163/102.

In a July 2008 VA examination report, the examiner recorded the following blood pressure readings:  130/89, 128/82, and 132/84 (on the first day); 138/88, 132/82, and 136/86 (on the second day); and 130/80, 132/82, and 128/78 (on the third day).  After the first day's readings, the examiner noted that the Veteran's blood pressure was currently elevated.  The examiner noted a diagnosis of prehypertension, indicating that the blood pressure results did not show hypertension but were higher than normal.  In noting the Veteran's contention that he was diagnosed with mild hypertension at service discharge but was not treated with any blood pressure medication, the examiner found that the condition had existed since 2006 without any current symptoms or treatment.

In the January 2015 Remand, the Board found that the July 2008 VA examination report was inadequate due to the examiner's conflicting conclusions as to whether the Veteran had hypertension or prehypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board instructed the AOJ to obtain another VA examination to determine the current nature and etiology of any hypertension, to specifically take into account the diagnosis of hypertension at service discharge and the elevated readings noted throughout service.  

In an August 2015 VA examination report, the examiner marked that the Veteran had never been diagnosed with hypertension or isolated systolic hypertension.  It was noted that the Veteran had provided documentation from a private civilian provider, P. W., M. D., stating he was currently being treated for hypertension.  His blood pressure on the January 2015 private treatment note was noted to be 136/92.  The Veteran reported that he was currently taking atenolol-chlorthalidone daily for management of his high blood pressure.  The examiner specifically noted that there was no documentation for review prior to that single private treatment note that indicated the Veteran was diagnosed with hypertension by a medical provider.  Current blood pressure readings were listed as 136/90 (August 2015); 128/83 (August 2015); and 136/92 (January 2015).  After reviewing the record and examining the Veteran, the examiner opined that there was no medical nexus between scattered isolated elevations in blood pressure and current diagnosis of treated hypertension (that does not meet VA criteria) initiated five years after separation from service.  The examiner opined that the Veteran's current diagnosis of hypertension (still does not meet VA criteria for hypertension) was most likely due to 24 pound weight gain since active service, continued tobacco use, and expected age-related vascular changes.

The Board has determined that August 2015 VA examination report was also inadequate, as the examiner discussed multiple findings in the Veteran's service treatment records in great detail, yet failed to address the diagnosis of hypertension clearly listed on the Veteran's October 2006 separation examination report.  In addition, the opinion was predicated, at least in part, on an inaccurate factual basis, as the examiner specifically noted that there was no documentation for review prior to a single private treatment note from January 2015 that indicated the Veteran was diagnosed with hypertension by a medical provider.  However, as noted above, the Veteran's service treatment records clearly showed a diagnosis of hypertension in October 2006.   See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  Finally, the examiner constantly reiterated   that the Veteran's currently diagnosed hypertension did not meet VA criteria for hypertension without seeming to consider that he was compliant with prescribed, continuous daily medication to lower his blood pressure. 

In view of the totality of the evidence, including the Veteran's documented in-service elevated blood pressure findings and diagnosis of hypertension, the current findings of hypertension, and the diminished probative value and inadequacy of the July 2008 and August 2015 VA examination reports and medical opinions discussed in detail above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hypertension commenced during lengthy military service.  Accordingly, resolving all remaining doubt in the Veteran's favor, service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


